


Exhibit 10.1.10


Bonus Agreement


This Agreement is entered into effective as of May 5, 2009, by and between Great
Plains Energy Incorporated (the “Company”) and Michael J. Chesser (the
“Executive”).


WHEREAS, the independent members of the Board of Directors of the Company on May
5, 2009, authorized the payment of a cash bonus (the “Bonus”) in lieu of a full
grant of restricted stock pursuant to the Company’s Long-Term Incentive Plan
(the “LTIP”) and the associated Long-Term Incentive Plan awards Standards and
Performance Criteria to the Executive; and


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Bonus.


NOW THEREFORE, in consideration of the premises, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:


1.  Payment of Bonus.  The Company shall pay the Executive a Bonus on February
10, 2012 equal to the sum of $165,025, plus an additional amount of cash equal
to the value (calculated using the closing price of Great Plains Energy common
stock as of February 10, 2012) of the number of shares of Great Plains Energy
common stock resulting from dividends paid and reinvested through the Dividend
Reinvestment and Direct Stock Purchase Plan on 11,500 shares of Great Plains
Energy stock during the period of May 5, 2009 and February 10, 2012.


2.  Payment Conditions.  Except as specifically set forth in the next sentence,
no part of the Bonus shall be payable upon termination of Executive’s employment
for any reason prior to February 10, 2012.  In the event of Executive’s
retirement, Disability (as that term is defined in the LTIP), death, or in cases
of special circumstances, the Compensation and Development Committee of the
Board of Directors may waive this condition in whole or in part.


3.  Bonuses Subject to Reimbursement Obligations.  Executive acknowledges that
awards under the Company’s Annual Incentive Plan and LTIP (the “Plans”) are
subject to reimbursement if and to the extent the awards reflected the
achievement of financial results that were subsequently the subject of a
restatement, or the achievement of other objectives that were subsequently found
to be inaccurately measured, and a lower award would have occurred based on the
restated financial results or inaccurately measured objectives.  Executive
further acknowledges that in the event the Executive is required to reimburse
the Company for awards under the Plans, the Company may, among other actions it
may take in its discretion, reduce or eliminate the amount of the Bonus payable
to Executive as may be required to satisfy Executive’s reimbursement
obligations.
 
4.  Choice of Law.  This Agreement shall be construed in accordance with the
laws of the State of Missouri. Any dispute relating to this Agreement shall be
brought in an appropriate Circuit Court of Missouri or the U.S. District Court
for the Western District of Missouri.
 


--------------------------------------------------------------------------------


 
5.  Entire Agreement.  This Agreement contains the entire agreement between the
Executive and Company concerning the foregoing matters and no change,
modification, or waiver of any provision hereof will be valid unless in writing
and signed by the parties to be bound.
 
In witness whereof, the Company and the Executive have signed this Agreement as
of the date first written above.


Great Plains Energy Incorporated
Executive
       
By:/s/ Robert H. West
Robert H. West
Independent Lead Director
/s/ Michael J. Chesser
Michael J. Chesser
 
   














